Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21, 29, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 12, and 16, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-6, dated 2/24/2022) were persuasive and overcome the 35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include a validation system comprising:
a wrapper for placing wrap around a platform having items stacked thereon,
each item having an associated SKU,
a camera mounted to the wrapper,
the camera configured to image the items prior to wrapping of the items on the platform; and
at least one computer programmed to analyze images generated by the camera to identify SKUs of the items on the platform, wherein the at least one computer is further programmed to compare a desired plurality of SKUs on a pick list with the plurality of identified SKUs of the items on the platform.  These limitations, 

Independent Claim 12 recites limitations that include a validation system comprising:
at least one camera configured to image a plurality of SKUs stacked on a platform;
at least one computer having a machine learning model trained with images of the plurality of SKUs,
the at least one computer further programmed to perform the following operations:
a) identify the plurality of SKUs based upon the machine learning model and images from the at least one camera;
b) train the machine learning model based upon at least one of the images from the at least one camera of at least one of the plurality of SKUs; and
compare a desired plurality of SKUs on a pick list with the plurality of SKUs identified in said step a).  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record. 

Independent Claim 16 recites limitations that include a validation system comprising: 
at least one computer having a machine learning model trained with virtual images of a plurality of items on a platform; and
at least one camera configured to image a plurality of items stacked on a platform,
the at least one computer programmed to use the machine learning model to identify each of the plurality of items in images received from the at least one camera.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        March 8, 2022